Citation Nr: 0409690	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-03 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service-connected Post-Traumatic Stress Disorder (PTSD), currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to Oct 1945.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In November 
2001, the RO granted service connection for PTSD and assigned a 
noncompensable evaluation.  The veteran perfected an appeal with 
this decision.  In a February 2000 to rating decision, the RO 
granted an increased rating to 10% for the PTSD.  The issue 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a 
claim remains in controversy where less than the maximum available 
benefits is awarded).  The case was previously before the Board 
and was remanded in May 2003. 


FINDING OF FACT

The veteran's PTSD results in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, self-
care, and conversation normal) due to various symptoms. 


CONCLUSION OF LAW

The criteria for entitlement to a 30 percent rating (but no 
higher) for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.7, Diagnostic Code 9411 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the President 
approved the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096, which made several amendments to 
the laws governing certain VA claims, to include redefining VA's 
duty-to-assist and notification obligations.  These changes have 
been codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  In addition, regulations 
implementing the VCAA were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).

The Board finds that the veteran has been furnished adequate 
notice of the applicable laws and regulations, the evidence needed 
to substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  An RO letter to the veteran in December 2000 and the 
statement of the case and supplemental statements of the 
adequately addressed these matters.  

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the December 2000 RO letter to the 
veteran was issued prior to the November 2001 rating decision 
which gives rise to this appeal.  There is therefore no detriment 
to the veteran.  All the VCAA requires is that the duty to notify 
is satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Board further finds that the duty to assist the veteran has 
been met.  The record includes various private and VA medical 
records, and the veteran has been afforded several VA examinations 
to gauge the severity of his PTSD.  The provisions of 38 C.F.R. § 
3.159(c)(4) have therefore been met.  Under these circumstances, 
the Board finds that VA has fulfilled its duty to notify and 
assist the appellant in the claims under consideration and that 
adjudication of the claims at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

Factual Background

On VA examination in February 2001, the veteran reported that he 
operated his own pharmacy from 1950 to 1984 when he took early-
retirement allegedly due to mental distress.  He reported started 
a pharmacy which was successful and found it helpful to the work 
on a daily basis even when feeling depressed and anxious.  At the 
time of the examination the pharmacy was being run by the 
veteran's daughter.  The veteran reported that he spent his day 
helping his daughter at the pharmacy for a few hours in the 
morning and would go to the local country club to play golf, play 
cards, socialize, and eat lunch with friends.  At the time of 
examination he complained of nightmares approximately once every 
two weeks.  He reported that he tried to avoid watching military 
movies and watching military television programs.  He denied any 
impairment in social interaction and stated that he had a good 
relationship with other people.  Examination revealed that the 
veteran was casually but appropriately dressed and his hygiene and 
grooming were good.  The veteran's speech was fluid, coherent, and 
normal in rate and volume.  His mood was slightly anxious at the 
beginning of evaluation but was gently euthymic.  Affect was 
normal in range.  The veteran denied irritability or impatience 
and denied frequent episodes of tearfulness.  He denied any 
current suicidal ideation or history of suicide attempts.  He 
noted that he occasionally experienced mild suicidal ideation 
during episodes of depression throughout his life, but commented 
that he never had any intent or plan to act upon his ideation.  No 
manic symptoms will reported.  No panic attacks were reported.  
Thoughts were relevant and goal directed with no psychotic 
symptoms noted.  The veteran denied hallucinations or paranoia.  
The pertinent Axis I diagnosis was anxiety disorder not otherwise 
specified.  A GAF of 65 was assigned.  The examiner noted that the 
veteran's current symptoms and histories of symptoms were 
suggestive of an anxiety disorder, not otherwise specified, 
directly related to his military service.  It was also noted that 
despite the veteran's symptoms, he was able to maintain gainful 
employment over the years and appeared to have minimal social 
impairment at the time of the examination.

In March 2001, the veteran presented to VA with feelings of 
depression and anxiety.  He reported that he felt depressed all 
the time and that he was getting worse.  Recent stressors involved 
his daughter.  The veteran complained of disturbed sleep.  He 
frequently felt tired and had no interest in things around them.  
He occasionally had thoughts of suicide.  He stated, however, that 
he would not do anything to hurt himself and he did not have a 
plan.  He reported that he had panic attacks often where he felt 
that he was unable to catch his breath and his heart raced.  He 
reported nightmares of flashbacks of World War II.  He also 
reported symptoms of hyperarousal related to his where memories.  
He denied any manic episodes, hallucinations, paranoia or ideas of 
reference.  He continued to find pleasure to his grandchildren.  
He reported that he had some memory problems, particular short-
term memory problems.  The memory problems did not impair his life 
function in anyway.  Mental status examination revealed 
psychomotor activity was within normal limits.  Affect was 
appropriate.  Speech was goal oriented, coherent and within normal 
limits.  Thought processes and content were goal oriented.  The 
veteran denied any act of suicide, but admitted to thoughts of 
suicide.  He denied any thoughts of homicide.  There was no 
evidence of any delusions.  There was no obsessions and he denied 
any hallucinations.  Attention and concentration was noted to be 
slightly impaired and short-term memory was slightly impaired.  
The Axis I diagnosis were recurrent moderate major depressive 
disorder, chronic PTSD, rule out panic disorder without 
agoraphobia., and general anxiety disorder.  A GAF of 75 was 
assigned.  The examiner noted that while the veteran complained of 
memory problems he currently did not meet the criteria for 
dementia.  The veteran did have problems with short-term memory, 
attention and concentration and would, at the most, meet the 
criteria for an amnestic disorder but this would have to be 
followed.

A private psychologist noted in July 2001 that he had treated the 
veteran up until 1998 for a variety of psychological complaints 
including generalized anxiety disorder, bipolar disorder, and 
PTSD.  The examiner noted that the latter diagnoses were most 
prominent and debilitating.  The veteran reportedly experienced 
dissociative flashbacks.

A second private psychologist reported in July 2001 that he had 
intermittently treated the veteran from 1979 until 1997 for 
anxiety, depression, suicidal thoughts and an inability to cope 
with daily problems.  The Axis I diagnoses were chronic PTSD, and 
recurrent major depressive disorder.  It was noted that the 
veteran's adaptive behavior was poor and that he was incapable of 
adapting in social or occupational environments.  A GAF 40 was 
assigned.  The psychologist noted that the veteran had 
intermittent depressive episodes, suicidal thoughts, multiple 
fears and repetitive dreams of war.

The most recent VA PTSD examination was conducted in June 2003.  
The veteran alleged that his psychiatric symptoms made it 
difficult for him to work on a steady full-time basis.  He alleged 
that he experienced periods of depression that would last for 
approximately six months.  He also alleged that he had no steady 
work history after his active duty service.  He stated that he 
couldn't get out of bed and had no ambition.  He reported that the 
depressive episodes occurred in cycles approximate every three to 
four years.  The examiner specifically noted that the veteran's 
description of his employment history was inconsistent with that 
described in the previous compensation and pension examination 
report.  The veteran retired from full-time employment in 1989.  
He occasionally helped his daughter at the pharmacy.  He had no 
history of psychiatric hospitalization.  He was receiving 
medication management and group therapy from VA.  Subjective 
complaints included a loss of appetite, weight loss, sleep 
disturbance, gastrointestinal distress and cardiac changes.  The 
veteran indicated he experienced tachycardia several times per 
week which he found distressing.  He reported that he had suicidal 
tendencies.  He alleged that he had passive suicidal thoughts 
three to five times per week.  He reported, however, that he would 
that not act on the suicidal thoughts because of his wife.  He 
reported that he had bad dreams which occurred approximately every 
one to two weeks.  The veteran alleged that he experienced 
flashbacks, however when queried for a fuller description of the 
flashbacks, the veteran indicated that he was referring to his 
dreams.  He reported problems with ongoing anxiety and depression.  

Mental status examination revealed that the veteran's hygiene and 
grooming were good.  Mood was euthymic and affect was appropriate.  
The veteran did not exhibit any impairment of thought processes or 
communication.  He denied auditory or visual hallucinations and no 
delusions were elicited.  The veteran did not present with a 
history of inappropriate behavior and none was exhibited during 
the session.  The veteran endorsed chronic passive suicidal 
ideation but denied a plan or intent.  The examiner noted that 
treatment records from another physician did not indicate the 
presence of suicidal ideation at all.  The veteran denied any 
homicidal ideation, plan or intent.  The veteran reported that he 
had poor short and long-term memory but both the short and long-
term memory appeared to be grossly intact.  Rate and flow of 
speech was normal with no irrelevant, illogical or obscure speech 
patterns noted.  The veteran did not endorse symptoms consistent 
with panic disorder.  The veteran endorsed subjective symptoms of 
sleep disturbance, frequent nighttime awakening, poor appetite, 
decreased energy, occasional crying spells, a sense of 
hopelessness and helplessness, decreased memory, and irritability.  
The veteran denied any recreational or leisure time activities.  
The veteran stopped playing golf secondary to the fear of having a 
heart attack.  He reported that he had a very good relationship 
with his wife.  His relationship with his daughter was somewhat 
strained secondary to ongoing stressors in her marriage.  The 
veteran reported that he had one or two close friends and enjoyed 
participation in the combat stress recovery group.  The Axis I 
diagnosis was anxiety disorder, not otherwise specified.  A GAF of 
61 was assigned.  The examiner noted that the veteran continued to 
present with chronic symptoms of depression and anxiety that had 
waxed and waned over years.  It was noted that although the 
veteran indicated that he was unable to work following his 
discharge from military duty due to psychiatric symptoms, this was 
somewhat inconsistent with information provided on an earlier 
compensation and pension examination where it appeared that the 
veteran was able to maintain adequate employment prior to his 
retirement.  The veteran had been able to maintain meaningful 
relationships with his family and others.  The veteran did present 
with increased anhedonia with resultant decrease in pleasurable 
and social activities.  The examiner opined that it was likely 
that this was a manifestation of long-standing anxiety and mood 
disorder that may be exacerbated at the time of the examination by 
declining physical health and concerns regarding his spouse's 
medical condition.

VA outpatient treatment records from 2000 to 2003 associated with 
the claims file evidence intermittent complaints of and treatment 
for PTSD.  GAF scores were generally from 50 to 60.  There were 
intermittent complaints of flashbacks.  


Criteria and Analysis

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  Disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A § 
1155; 38 C.F.R.  Part 4.  Separate diagnostic codes identify the 
various disabilities.

A rating of 10 percent is assigned for PTSD when it results in 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.  A rating of 30 
percent is warranted when PTSD results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest available rating, 
100 percent, is warranted where the disorder is manifested by 
total occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, one's own 
occupation, or one's own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

Global Assessment of Functioning (GAF) is a scale from 0 to 100, 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 
1994) ("DSM-IV") (100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms).  See also 38 
C.F.R. §§ 4.125, 4.126, 4.130.  A GAF of 41-50 denotes serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g. flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or coworkers).  A GAF of 61-70 denotes some mild 
symptoms (e.g. depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It is clear from the evidence of record that the veteran's PTSD is 
productive of anxiety, some depression, some memory impairment and 
sleep disturbance.  However, his behavior, self-care and 
conversation are shown on examination to be essentially normal.  
The Board finds that these symptoms are compatible with the 
criteria for a 30 percent rating under Diagnostic Code 9440.  
Accordingly, a 30 percent rating is warranted for the veteran's 
PTSD.  Moreover, after reviewing the evidence showing 
manifestations of this disability over the period contemplated by 
the appeal, the Board believes that the 30 percent rating is 
warranted from the initial effective date of December 11, 2000. 

However, the Board finds that the preponderance of the evidence is 
against a rating in excess of 30 percent at anytime during the 
period covered by the appeal.  While medical records do include 
occasional mention of certain symptoms listed for a higher rating, 
the overall evidence shows no problems with affect or speech.  
There is also no persuasive evidence of impaired judgment or 
impaired abstract thinking.  While records do refer to suicidal 
thoughts, there is no evidence of obsessional rituals, spatial 
disorientation, or neglect of personal appearance or hygiene.  It 
also appears that the veteran is able for the most part to 
maintain good family relationships and a March 2001 report notes 
that he has no stressors in his marriage, enjoys his grandchildren 
and great grandchildren, and enjoyed golf.  He also apparently has 
some close friends and participates in group therapy.

The Board does not doubt that the veteran suffers impairment due 
to his PTSD and does not doubt the severity of his World War II 
experiences.  However, the Board must apply the diagnostic 
criteria set forth in applicable regulations.  After comparing the 
demonstrated PTSD symptomatology with the rating criteria, the 
Board is unable to find that a rating in excess of 30 percent is 
warranted at this time.  

In reaching this determination, the Board is unable to find such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a more favorable decision 
than rendered herein.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to a 30 percent rating for PTSD is warranted subject 
to the law and regulations governing the payment of monetary 
benefits.  To this extent, the appeal is granted. 


	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



